Exhibit 10.1
 
SUBSCRIPTION AGREEMENT

 
Altair Nanotechnologies Inc.
204 Edison Way
Reno, Nevada 89502-2306


Gentlemen:


The undersigned (the “Investor”) hereby confirms its agreement with you as
follows:
 
1. This Subscription Agreement (this “Agreement”) is made as of the date set
forth below between Altair Nanotechnologies Inc., a corporation continued under
the Canada Business Corporations Act (the “Company”), and the Investor.
 
2. The Company has authorized the sale and issuance to certain investors of up
to an aggregate of 9,259,259 units (the “Units”), each consisting of (i) one
share (the “Share,” collectively the “Shares”) of its common shares, without
nominal or par value (the “Common Shares”) and (ii) one warrant (the “Warrant,”
collectively the “Warrants”) to purchase 0.25 Common Shares (and the fractional
amount being the “Warrant Ratio”), subject to adjustment by the Company’s Board
of Directors, or a committee thereof, for a purchase price of US$2.70 per Unit
(the “Purchase Price”). The Shares issuable upon the exercise of the Warrants
are referred to herein as the “Warrant Shares.” The Warrant Shares, together
with the Shares and the Warrants, are referred to herein as the “Securities.”
The Units will not be represented by a certificate or document, and the Shares
and Warrants constituting the Units shall be immediately separable.
 
3. The offering and sale of the Units (the “Offering”) are being made pursuant
to (1) an effective Registration Statement on Form S-3 (File No. 333-137099)
(including the Prospectus contained therein (the “Base Prospectus”), the
“Registration Statement”) filed by the Company with the Securities and Exchange
Commission (the “Commission”), (2) if applicable, certain “free writing
prospectuses” (as that term is defined in Rule 405 under the Securities Act of
1933, as amended), that have or will be filed with the Commission and delivered
to the Investor on or prior to the date hereof and (3) a Prospectus Supplement
(the “Prospectus Supplement” and together with the Base Prospectus, the
“Prospectus”) containing certain supplemental information regarding the
Securities and terms of the Offering that will be filed with the Commission and
delivered to the Investor (or made available to the Investor by the filing by
the Company of an electronic version thereof with the Commission) along with the
Company’s counterpart to this Agreement.
 
4. The Company and the Investor agree that the Investor will purchase from the
Company and the Company will issue and sell to the Investor the Units set forth
on the signature page hereof at the Purchase Price per Unit for the aggregate
purchase price set forth on the signature page hereof. The Units shall be
purchased pursuant to the Terms and Conditions for Purchase of Units attached
hereto as Annex I and incorporated herein by this reference as if fully set
forth herein. The Investor acknowledges that the Offering is not being
underwritten by the placement agent (the “Placement Agent”) named in the
Prospectus Supplement and that there is no minimum offering amount.


--------------------------------------------------------------------------------



5. The manner of settlement of the Shares included in the Units purchased by the
Investor shall be determined by such Investor as follows (check one):
 
[____]
A.
Delivery by electronic book-entry at CDS Clearing and Depository Services Inc.
(“CDS”) registered in the Investor’s name and address as set forth below, and
released by Equity Transfer & Trust Company, the Company’s transfer agent (the
“Transfer Agent”), to the Investor at the Closing (as defined in Section 3.1 of
Annex I hereto). NO LATER THAN ONE (1) BUSINESS DAY AFTER THE EXECUTION OF THIS
AGREEMENT BY THE INVESTOR AND THE COMPANY, THE INVESTOR SHALL:

 

   
(I)
DIRECT THE BROKER-DEALER AT WHICH THE ACCOUNT OR ACCOUNTS TO BE CREDITED WITH
THE SHARES ARE MAINTAINED TO SET UP A DEPOSIT/WITHDRAWAL AT CUSTODIAN (“DWAC”)
INSTRUCTING THE TRANSFER AGENT TO CREDIT SUCH ACCOUNT OR ACCOUNTS WITH THE
SHARES, AND

 

 
(II)
REMIT BY WIRE TRANSFER THE AMOUNT OF FUNDS EQUAL TO THE AGGREGATE PURCHASE PRICE
FOR THE UNITS BEING PURCHASED BY THE INVESTOR TO THE FOLLOWING ACCOUNT:



THE CITIBANK PRIVATE BANK
666 Fifth Avenue, 5th Floor
New York, NY 10103
ABA # 021-000-089
Account Name: Thelen Reid Brown Raysman & Steiner, as escrow agent for the
account of Altair Nanotechnologies Inc.
Account Number: 9970139151
 
- OR -
 
[____]
B.
Delivery versus payment (“DVP”) through CDS (i.e., the Company shall deliver
Shares registered in the Investor’s name and address as set forth below and
released by the Transfer Agent to the Investor through CDS at the Closing
directly to the account(s) at Cowen and Company, LLC (“Cowen”) identified by the
Investor and simultaneously therewith payment shall be made by Cowen by wire
transfer to the Company). NO LATER THAN ONE (1) BUSINESS DAY AFTER THE EXECUTION
OF THIS AGREEMENT BY THE INVESTOR AND THE COMPANY, THE INVESTOR SHALL:

 

 
(I)
NOTIFY COWEN OF THE ACCOUNT OR ACCOUNTS AT COWEN TO BE CREDITED WITH THE SHARES
BEING PURCHASED BY SUCH INVESTOR, AND 

 

 
(II)
CONFIRM THAT THE ACCOUNT OR ACCOUNTS AT COWEN TO BE CREDITED WITH THE SHARES
BEING PURCHASED BY THE INVESTOR HAVE A MINIMUM BALANCE EQUAL TO THE AGGREGATE
PURCHASE PRICE FOR THE UNITS BEING PURCHASED BY THE INVESTOR.

 

-2-

--------------------------------------------------------------------------------



IT IS THE INVESTOR’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER OR
CONFIRM THE PROPER ACCOUNT BALANCE IN A TIMELY MANNER AND (B) ARRANGE FOR
SETTLEMENT BY WAY OF DWAC OR DVP IN A TIMELY MANNER. IF THE INVESTOR DOES NOT
DELIVER THE AGGREGATE PURCHASE PRICE FOR THE UNITS OR DOES NOT MAKE PROPER
ARRANGEMENTS FOR SETTLEMENT IN A TIMELY MANNER, THE SHARES AND WARRANTS MAY NOT
BE DELIVERED AT CLOSING TO THE INVESTOR OR THE INVESTOR MAY BE EXCLUDED FROM THE
CLOSING ALTOGETHER.
 
6. The executed Warrant shall be delivered in accordance with the terms hereof.
 
7. The Investor represents that, except as set forth below, (a) it has had no
position, office or other material relationship within the past three years with
the Company or persons known to it to be affiliates of the Company, (b) it is
not a NASD member or an Associated Person (as such term is defined under the
NASD Membership and Registration Rules Section 1011) as of the Closing, and (c)
neither the Investor nor any group of Investors (as identified in a public
filing made with the Commission) of which the Investor is a part in connection
with the Offering of the Units, acquired, or obtained the right to acquire, 20%
or more of the Common Shares (or securities convertible into or exercisable for
Common Shares) or the voting power of the Company on a post-transaction basis.
Exceptions:
 
(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)
 
8. The Investor represents that it has received (or otherwise had made available
to it by the filing by the Company of an electronic version thereof with the
Commission) the final Base Prospectus, dated October 3, 2006, as amended, which
is a part of the Company’s Registration Statement, the documents incorporated by
reference therein, and any free writing prospectus (collectively, the “General
Disclosure Package”), prior to or in connection with the receipt of this
Agreement and the Prospectus Supplement (or the filing by the Company of an
electronic version thereof with the Commission) along with the Company’s
counterpart to this Agreement.
 
9. No offer by the Investor to buy Units will be accepted and no part of the
Purchase Price will be delivered to the Company until the Company has accepted
such offer by countersigning a copy of this Agreement, and any such offer may be
withdrawn or revoked by the Investor, without obligation or commitment of any
kind, at any time prior to the Company (or the Placement Agent on behalf of the
Company) sending (orally, in writing, or by electronic mail) notice of its
acceptance of such offer. An indication of interest will involve no obligation
or commitment of any kind until this Agreement is accepted and countersigned by
or on behalf of the Company.
 
10. The Investor represents that, except as set forth below, (a) the Investor is
domiciled, and has its principal office, at the address identified as the
address of the Investor on the signature page hereof; (b) the Investor is an
“institutional investor” in that it is an entity which is in the business of
purchasing and selling securities for its own account with net assets in excess
of US$15,000,000 and was not formed for the purpose of purchasing the Units; (c)
the Investor is not domiciled in Canada, is not purchasing the Units for the
account or benefit of any resident of any province or territory of Canada and is
not purchasing the Units with a view to resale into Canada of the Units, the
Shares or the Warrant Shares; and (d) the Units were not offered to the investor
in Canada, and this Agreement was not received or executed in Canada.

-3-

--------------------------------------------------------------------------------



Exceptions:
 
 

--------------------------------------------------------------------------------

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)
 
 


 
Note: Pursuant to the instructions provided by Investor on Exhibit A to Annex I
attached hereto, at the Closing (as defined in Section 3.1 of Annex I), (i) the
Transfer Agent shall settle the Shares via CDS through the Investor’s
broker-dealer’s Canadian clearing agent by DWAC (or through Cowen’s Canadian
clearing agent where such Investor has elected to settle by DVP); and (ii) such
Investor’s Canadian clearing agent shall further transfer such Shares to the
Investor’s broker-dealer’s clearing agent in the United States via DTC.

-4-

--------------------------------------------------------------------------------


 
Number of Units:  ____________________________
 
Purchase Price Per Units: US$ ___________________
 
Aggregate Purchase Price: US$__________________


 
Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.


 
Dated as of:  December __, 2006
 


____________________________________________
INVESTOR
 
By: ___________________________________
Print Name: _____________________________
Title: __________________________________
Address:_______________________________
 ____________________________________________
 
 




Agreed and Accepted
this ___ day of December, 2006:


 
ALTAIR NANOTECHNOLOGIES INC.
 


By:________________________________
Title:

-5-

--------------------------------------------------------------------------------



ANNEX I
 
TERMS AND CONDITIONS FOR PURCHASE OF UNITS
 
1. Authorization and Sale of the Units. Subject to the terms and conditions of
this Agreement, the Company has authorized the sale of the Units, which consist
of the Shares and the Warrants.
 
2. Agreement to Sell and Purchase the Units; Placement Agent.
 
2.1 At the Closing, the Company will sell to the Investor, and the Investor will
purchase from the Company, upon the terms and conditions set forth herein, the
number of Units set forth on the last page of the Agreement to which these Terms
and Conditions for Purchase of Units are attached as Annex I (the “Signature
Page”) for the aggregate purchase price therefor set forth on the Signature
Page.
 
2.2 The Company proposes to enter into substantially this same form of
Subscription Agreement with certain other investors (the “Other Investors”) and
expects to complete sales of Units to them. The Investor and the Other Investors
are hereinafter sometimes collectively referred to as the “Investors,” and this
Agreement and the Subscription Agreements executed by the Other Investors are
hereinafter sometimes collectively referred to as the “Agreements.” 


2.3 Investor acknowledges that the Company has agreed to pay Cowen and Company,
LLC (“Cowen” or the “Placement Agent”) a fee (the “Placement Fee”) in respect of
the sale of Units to the Investor.


2.4 The Company has entered into a Placement Agent Agreement, dated December 13,
2006 (the “Placement Agreement”), with the Placement Agent that contains certain
representations, warranties, covenants and agreements of the Company that may be
relied upon by the Investor, which shall be a third party beneficiary thereof.


3. Closings and Delivery of the Units and Funds.
 
3.1 Closing. The completion of the purchase and sale of the Units (the
“Closing”) shall occur at a place and time (the “Closing Date”) to be specified
by the Company and the Placement Agent, and of which the Investors will be
notified in advance by the Placement Agent, in accordance with Rule 15c6-1
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”). At the Closing, (a) the Company shall cause the Transfer Agent to deliver
to the Investor the number of Shares equal to the number of Units set forth on
the Signature Page registered in the name of the Investor or, if so indicated on
the Investor Questionnaire attached hereto as Exhibit A, in the name of a
nominee designated by the Investor, (b) the Company shall cause to be placed
with an express courier for delivery to the Investor a Warrant to purchase a
number of whole Warrant Shares determined by multiplying the number of Shares
(and Units) set forth on the signature page by the Warrant Ratio and rounding
down to the nearest whole number and (c) the aggregate purchase price for the
Units being purchased by the Investor will be delivered by or on behalf of the
Investor to the Company.

Annex I-1

--------------------------------------------------------------------------------



3.2 Conditions to the Company’s Obligations. (a) The Company’s obligation to
issue and sell the Units to the Investor shall be subject to: (i) the receipt by
the Company of the purchase price for the Units being purchased hereunder as set
forth on the Signature Page and (ii) the accuracy of the representations and
warranties made by the Investor and the fulfillment of those undertakings of the
Investor to be fulfilled prior to the Closing Date.


(b) Conditions to the Investor’s Obligations. The Investor’s obligation to
purchase the Units will be subject to the accuracy of the representations and
warranties made by the Company and the fulfillment of those undertakings of the
Company to be fulfilled prior to the Closing Date, including without limitation,
those contained in the Placement Agreement, and to the condition that the
Placement Agent shall not have: (a) terminated the Placement Agreement pursuant
to the terms thereof or (b) determined that the conditions to the closing in the
Placement Agreement have not been satisfied. The Investor’s obligations are
expressly not conditioned on the purchase by any or all of the Other Investors
of the Units that they have agreed to purchase from the Company.


3.3 Delivery of Funds.


(a) Delivery by Electronic Book-Entry at CDS Clearing and Depository Services
Inc. (“CDS”). If the Investor elects to settle the Shares purchased by such
Investor through delivery by electronic book-entry at CDS, no later than one (1)
business day after the execution of this Agreement by the Investor and the
Company, the Investor shall remit by wire transfer the amount of funds equal to
the aggregate purchase price for the Units being purchased by the Investor to
the following account designated by the Company and the Placement Agent pursuant
to the terms of that certain Escrow Agreement (the “Escrow Agreement”) dated as
of December 13, 2006, by and among the Company, the Placement Agent and Thelen
Reid Brown Raysman & Steiner LLP (the “Escrow Agent”):


THE CITIBANK PRIVATE BANK
666 Fifth Avenue, 5th Floor
New York, NY 10103
ABA # 021-000-089
Account Name: Thelen Reid Brown Raysman & Steiner, as escrow agent for the
account of Altair Nanotechnologies Inc.
Account Number: 9970139151


Such funds shall be held in escrow until the Closing and delivered by the Escrow
Agent on behalf of the Investors to the Company upon the satisfaction, in the
sole judgment of the Placement Agent, of the conditions set forth in Section
3.2(b) hereof. The Placement Agent shall have no rights in or to any of the
escrowed funds, unless the Placement Agent and the Escrow Agent are notified in
writing by the Company in connection with the Closing that a portion of the
escrowed funds shall be applied to the Placement Fee. The Company and the
Investor agree to indemnify and hold the Escrow Agent harmless from and against
any and all losses, costs, damages, expenses and claims (including, without
limitation, court costs and reasonable attorneys fees) (“Losses”) arising under
this Section 3.3 or otherwise with respect to the funds held in escrow pursuant
hereto or arising under the Escrow Agreement, unless it is finally determined
that such Losses resulted directly from the willful misconduct or gross
negligence of the Escrow Agent. Anything in this Agreement to the contrary
notwithstanding, in no event shall the Escrow Agent be liable for any special,
indirect or consequential loss or damage of any kind whatsoever (including but
not limited to lost profits), even if the Escrow Agent has been advised of the
likelihood of such loss or damage and regardless of the form of action.
 
Annex I-2

--------------------------------------------------------------------------------



Investor shall also furnish to the Placement Agent a completed W-9 form (or, in
the case of an Investor who is not a United States citizen or resident, a W-8
form).


Investor acknowledges that the Escrow Agent acts as counsel to the Placement
Agent, and shall have the right to continue to represent the Placement Agent, in
any action, proceeding, claim, litigation, dispute, arbitration or negotiation
in connection with the Offering, and Investor hereby consents thereto and waives
any objection to the continued representation of the Placement Agent by the
Escrow Agent in connection therewith based upon the services of the Escrow Agent
under the Escrow Agreement, without waiving any duty or obligation the Escrow
Agent may have to any other person.


(b) Delivery Versus Payment through CDS Clearing and Depository Services Inc. If
the Investor elects to settle the Shares purchased by such Investor by delivery
versus payment through CDS, no later than one (1) business day after the
execution of this Agreement by the Investor and the Company, the Investor shall
confirm that the account or accounts at Cowen to be credited with the Shares
being purchased by the Investor have a minimum balance equal to the aggregate
purchase price for the Units being purchased by the Investor.


3.4 Delivery of Shares.


(a) Delivery by Electronic Book-Entry at CDS Clearing and Depository Services
Inc. If the Investor elects to settle the Shares purchased by such Investor
through delivery by electronic book-entry through CDS, no later than one (1)
business day after the execution of this Agreement by the Investor and the
Company, the Investor shall direct the broker-dealer at which the account or
accounts to be credited with the Shares being purchased by such Investor are
maintained, which broker/dealer shall be a CDS and DTC participant, to set up a
Deposit/Withdrawal at Custodian (“DWAC”) instructing Equity Transfer & Trust
Company, the Company’s transfer agent, to credit such account or accounts with
the Shares by means of an electronic book-entry delivery. Such DWAC shall
indicate the settlement date for the deposit of the Shares, which date shall be
provided to the Investor by the Placement Agent. Simultaneously with the
delivery to the Company by the Escrow Agent of the funds held in escrow pursuant
to Section 3.3 above, the Company shall direct its transfer agent to credit the
Investor’s account or accounts with the Shares pursuant to the information
contained in the DWAC.


(b) Delivery Versus Payment through CDS Clearing and Depository Services Inc. If
the Investor elects to settle the Shares purchased by such Investor by delivery
versus payment through CDS, no later than one (1) business day after the
execution of this Agreement by the Investor and the Company, the Investor shall
notify Cowen of the account or accounts at Cowen to be credited with the Shares
being purchased by such Investor. On the Closing Date, the Company shall deliver
the Shares to the Investor through CDS directly to the account or accounts at
Cowen identified by Investor and simultaneously therewith payment shall be made
by Cowen by wire transfer to the Company.

Annex I-3

--------------------------------------------------------------------------------


 
4. Representations, Warranties and Covenants of the Investor.
 
The Investor represents and warrants to, and agrees with, the Company and the
Placement Agent that:
 
4.1 The Investor (a) is knowledgeable, sophisticated and experienced in making,
and is qualified to make decisions with respect to, investments in shares
presenting an investment decision like that involved in the purchase of the
Units, including investments in securities issued by the Company and investments
in comparable companies, (b) has answered all questions on the Signature Page
and the Investor Questionnaire and the answers thereto are true and correct as
of the date hereof and will be true and correct as of the Closing Date and (c)
in connection with its decision to purchase the number of Units set forth on the
Signature Page, has received and is relying solely upon the General Disclosure
Package and the documents incorporated by reference therein.
 
4.2 The Investor acknowledges that (a) no action has been or will be taken in
any jurisdiction outside the United States by the Company or the Placement Agent
that would permit an offering of the Units, or possession or distribution of
offering materials in connection with the issue of the Securities in any
jurisdiction outside the United States where action for that purpose is
required, (b) if the Investor is outside the United States, it will comply with
all applicable laws and regulations in each foreign jurisdiction in which it
purchases, offers, sells or delivers Securities or has in its possession or
distributes any offering material, in all cases at its own expense and (c) the
Placement Agent is not authorized to make and has not made any representation,
disclosure or use of any information in connection with the issue, placement,
purchase and sale of the Units, except as set forth or incorporated by reference
in the Base Prospectus or the Prospectus Supplement.
 
4.3 The Investor acknowledges that (a) the Investor has full right, power,
authority and capacity to enter into this Agreement and to consummate the
transactions contemplated hereby and has taken all necessary action to authorize
the execution, delivery and performance of this Agreement, and (b) this
Agreement constitutes a valid and binding obligation of the Investor enforceable
against the Investor in accordance with its terms, except as enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ and contracting parties’ rights generally and
except as enforceability may be subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and except as to the enforceability of any rights to
indemnification or contribution that may be violative of the public policy
underlying any law, rule or regulation (including any federal or state
securities law, rule or regulation).
 
4.4 The Investor understands that nothing in this Agreement, the Prospectus or
any other materials presented to the Investor in connection with the purchase
and sale of the Units constitutes legal, tax or investment advice. The Investor
has consulted such legal, tax and investment advisors as it, in its sole
discretion, has deemed necessary or appropriate in connection with its purchase
of Units.
 
4.5 Since the earlier to occur of (i) the date on which the Placement Agent
first contacted such Investor about the Offering and (ii) the date that is the
tenth (10th) trading day prior to the date of this Agreement, it has not engaged
in any transactions in the securities of the Company (including, without
limitation, any Short Sales (as defined below) involving the Company’s
securities). Each Investor covenants that it will not engage in any transactions
in the securities of the Company (including Short Sales) prior to the time that
the transactions contemplated by this Agreement are publicly disclosed. Each
Investor agrees that it will not use any of the Securities acquired pursuant to
this Agreement to cover any short position in the Common Shares if doing so
would be in violation of applicable securities laws. For purposes hereof, “Short
Sales” include, without limitation, all “short sales” as defined in Rule 200
promulgated under Regulation SHO under the Exchange Act, whether or not against
the box, and all types of direct and indirect stock pledges, forward sales
contracts, options, puts, calls, short sales, swaps, “put equivalent positions”
(as defined in Rule 16a-1(h) under the Exchange Act) and similar arrangements
(including on a total return basis), and sales and other transactions through
non-US broker-dealers or foreign regulated brokers.

Annex I-4

--------------------------------------------------------------------------------



5. Survival of Representations, Warranties and Agreements; Third Party
Beneficiary. Notwithstanding any investigation made by any party to this
Agreement or by the Placement Agent, all covenants, agreements, representations
and warranties made by the Company and the Investor herein will survive the
execution of this Agreement, the delivery to the Investor of the Units being
purchased and the payment therefor. The Placement Agent shall be a third party
beneficiary with respect to the representations, warranties and agreements of
the Investor in Section 4 hereof.
 
6. Notices. All notices, requests, consents and other communications hereunder
will be in writing, will be mailed (a) if within the domestic United States by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, or by facsimile or (b) if delivered from
outside the United States, by International Federal Express or facsimile, and
will be deemed given (i) if delivered by first-class registered or certified
mail domestic, three business days after so mailed, (ii) if delivered by
nationally recognized overnight carrier, one business day after so mailed, (iii)
if delivered by International Federal Express, two business days after so mailed
and (iv) if delivered by facsimile, upon electric confirmation of receipt and
will be delivered and addressed as follows:
 
(a)        if to the Company, to:
 
Altair Nanotechnologies Inc.
204 Edison Way
Reno, Nevada 89502
Attention: Edward Dickinson
Facsimile: 775-856-1619


 
with copies to:
 
Parr Waddoups Brown Gee & Loveless, PC
185 South State Street, Suite 1300
Salt Lake City, Utah 84111
Attention: Bryan Allen
Facsimile: 801-532-7750
 
(b)       if to the Investor, at its address on the Signature Page hereto, or at
such other address or addresses as may have been furnished to the Company in
writing.
 
7. Changes. This Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and the Investor.
 
8. Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and will not be deemed to be part of
this Agreement.
 
9. Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.

Annex I-5

--------------------------------------------------------------------------------



10. Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.
 
11. Counterparts. This Agreement may be executed in two or more counterparts,
each of which will constitute an original, but all of which, when taken
together, will constitute but one instrument, and will become effective when one
or more counterparts have been signed by each party hereto and delivered to the
other parties. The Company and the Investor acknowledge and agree that the
Company shall deliver its counterpart to the Investor along with the Prospectus
Supplement (or the filing by the Company of an electronic version thereof with
the Commission).
 
12. Confirmation of Sale. The Investor acknowledges and agrees that such
Investor’s receipt of the Company’s counterpart to this Agreement, together with
the Prospectus Supplement (or the filing by the Company of an electronic version
thereof with the Commission), shall constitute written confirmation of the
Company’s sale of Units to such Investor.
 
13. Press Release. The Company and the Investor agree that the Company shall
issue a press release announcing the Offering prior to the opening of the
financial markets in New York City on the business day immediately after the
date hereof.
 
14. Termination. In the event that the Placement Agreement is terminated by the
Placement Agent pursuant to the terms thereof, this Agreement shall terminate
without any further action on the part of the parties hereto.


Annex I-6

--------------------------------------------------------------------------------



EXHIIT A
 
ALTAIR NANOTECHNOLOGIES INC.
 
INVESTOR QUESTIONNAIRE
 
Pursuant to Section 3 of Annex I to the Agreement, please provide us with the
following information:
 


1.
 
The exact name that your Shares are to be registered in.
You may use a nominee name if appropriate:
 
 
______________________________________________________ 
2.
 
The relationship between the Investor and the registered
holder listed in response to item 1 above:
 
 
______________________________________________________ 
3.
 
The mailing address of the registered holder listed in
response to item 1 above:
 
 
______________________________________________________ 
4.
 
The Social Security Number or Tax Identification Number of
the registered holder listed in the response to item 1 above:
 
 
______________________________________________________ 
5.
 
Name of CDS Participant (Canadian broker-dealer at which
the account or accounts to be credited with the Shares are
maintained):
 
 
 
______________________________________________________ 
6.
 
Contact person and telephone number at CDS broker-dealer
Participant
 
 
______________________________________________________ 
7.
 
CDS NCI Deposit Instruction
 
______________________________________________________ 
8.
 
Name of DTC Participant in (U.S. broker-dealer at which the
account or accounts to be further credited with the Shares
are maintained):
 
 
 
______________________________________________________ 
9.
 
DTC Participant Number:
 
______________________________________________________ 
10.
 
Name of Account at DTC Participant being further credited
with the Shares:
 
 
______________________________________________________ 
11.
 
Account Number at DTC Participant being further credited
with the Shares:
 
 
______________________________________________________ 

 
 
Exhibit A-1